Citation Nr: 9902509	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-10 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from November 1965 to December 
1965

The veteran filed a claim in September 1997 for service 
connection for a back disability.  This appeal arises from 
the January 1998 rating decision from the Newark, New Jersey 
Regional Office (RO) that denied the veterans claim for 
service connection for lumbosacral spine radiculopathy with 
residual defects and for spondylolysis of lumbar spine 
(deformity, congenital, vertebrae, lumbar).  A Notice of 
Disagreement was filed in May 1998 and a Statement of the 
Case was issued in May 1998.  A substantive appeal was filed 
in July 1998 with a request for a hearing at the RO before a 
Member of the Board.

On October 20, 1998 a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

At the abovementioned Travel Board hearing, the veteran 
submitted additional evidence.  He indicated that he did 
waive RO consideration of this evidence.  As this case is 
being remanded for additional development, the issue of 
waiver is moot.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a low back disability.  He maintains 
that his current low back disability was incurred in service.  
He argues that he did not have a back disability prior to 
service. 

While it is clearly the responsibility of the claimant to 
present evidence of a plausible claim, the United States 
Court of Veterans Appeals (Court) has held that the 
Department of Veterans Affairs (VA) has a responsibility 
under 38 U.S.C.A. 
§ 5103(a) to let the claimant know what evidence is required 
when on notice that relevant evidence may exist which might 
render the claim plausible.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  In this case, the veteran testified that he was 
currently receiving treatment from a VA physician who felt 
that there could be a relationship between his current low 
back disability and his military service.

Thus, the veteran has put the VA on notice that evidence 
exists which might provide a causal connection between the 
veterans current hearing loss and his military service.  
This evidence, if obtained, would clearly be relevant in 
determining if his claim is well grounded.  In this regard, 
see Molloy v. Brown, 9 Vet. App. 513 (1996) in which the 
United States Court of Veterans Appeals held that the use of 
the word "could" by a physician does not render his medical 
opinion without any probative value.  To satisfy the initial 
burden of 38 U.S.C.A. § 5107(a), a claimant need only submit 
a "plausible" claim, which need not be conclusive but only 
possible.  Accordingly, the Board concludes that the VA has a 
duty to notify the veteran regarding the procurement and 
submission of any such additional evidence as per 38 U.S.C.A. 
§ 5103(a) (West 1991).

Additionally at the October 1998 Travel Board hearing, the 
veteran indicated that he was receiving social security 
income.  If his claim is determined to be well grounded, the 
VA must obtain a copy of the Social Security Administration 
(SSA) decision granting benefits to the appellant and the 
medical records upon which it was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should inform the veteran that 
a medical statement from any physician, 
including the aforenoted VA physician, 
attesting to a relationship between his 
current low back disability and 
incurrence or aggravation of any back 
disability in service would be useful in 
establishing a well-grounded claim for 
service connection.

2.  If a well grounded claim of service 
connection for a low back disability is 
submitted, the RO should order all 
additional development needed to resolve 
the issue in question.  This should 
include contacting the SSA to obtain 
legible copies of the decision that 
awarded supplemental security income 
benefits to the appellant and the medical 
records upon which it was based.  It 
should also include contacting Dr. 
Narrett at 185 Paulson Avenue, Passaic, 
New Jersey, to obtain any medical records 
pertaining to the veteran prior to his 
entrance into military service.  
Moreover, a medical examination should be 
ordered to confirm any nexus opinion 
submitted by the veteran.  All records 
must be associated with the claims 
folder. 

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he should be issued a 
supplemental statement of the case.  This 
should include a discussion of all 
evidence received since the last 
statement of the case was issued.  
Thereafter, the veteran should be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
